DETAILED ACTION
	This is the first action on the merits. Claims 1-11 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/03/2020 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a receiving unit configured to detect position information of a vehicle” in claim 8 (See paragraph [0028] of the specification);
“a measuring unit configured to measure travel information of the vehicle” in claim 8 (See paragraph [0029] of the specification);
“a storage unit configured to store map information, a plurality of section areas obtained by dividing a map to be displayed on a screen based on the map information, and the position information and the travel information in association with each other” in claim 8 (See paragraph [0035] of the specification);
“a display unit configured to display a map based on the map information stored in the storage unit” in claim 8 (See paragraph [0039] of the specification);
“a processing unit configured to, calculate a plurality of index values based on a plurality of pieces of the position information and the travel information stored in the storage unit, average the plurality of calculated index values for each of the section areas, and cause an averaged index value to be identifiably displayed as a driving severity number on the map displayed on the display unit” in claim 8 (See paragraph [0037] of the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4 and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1: Claims 1-4 and 9-10 recite a method. Thus, each claim falls under a statutory category.
	Step 2a) Prong One: The claims recite a judicial exception. The claims recite calculating, averaging, and weighting index values related to a driving severity. The claims, as drafted are directed to a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The claims are directed to a mental process, or concept performed in the human mind (including an observation, evaluation, judgment, opinion).
	Step 2a) Prong Two: The judicial exception is not integrated into a practical application because the additional elements, such as such acquiring the information, storing the information, and displaying the index value on a screen are recited at a high level of generality. Additionally, acquiring, storing, and displaying information merely amounts to forms of insignificant extra-solution activity. Other than reciting additional elements which are directed to generic computer components at a high level of generality, and limitations directed to forms of insignificant extra-solution activity, nothing in the claims preclude the limitations from being performed in the mind.
Step 2b: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are directed to generic computer components at a high level of generality, and amount to no more than mere instructions to apply the exception using generic computer components. Additionally, the limitation of acquiring and storing position information and travel information is not considered to be more than what is well-understood, routine, and conventional activity in the field. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures |, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner. Similarly, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 indicates that storing and retrieving information in memory is a well-understood, routine, and conventional function when it is claimed in a merely generic manner. Additionally, displaying the index value on a screen is not considered to be more than what is well-understood, routine, and conventional activity in the field. The Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Therefore, the claimed elements do not amount to significantly more than the abstract idea.
Corresponding dependent claims 2-4 and 9-10 do not contain limitations to render the claimed subject matter patent eligible under 35 U.S.C. 101. Therefore, claims 1-4 and 9-10 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada (US 2020/0149919 A1), in view of Johnston (US 2020/0334922 A1).

Regarding claim 1, Sakurada discloses a vehicle driving condition evaluation method (In paragraph [0035], Sakurada discloses estimating an environmental state surrounding vehicles 10 for a plurality of areas; the examiner understands the estimation of an environmental state of a vehicle to be one example of evaluating a vehicle driving condition under its broadest reasonable interpretation) comprising:
dividing map information into a plurality of section areas (In paragraph [0035], Sakurada discloses that the areas may be a plurality of areas formed by dividing an estimation target area; see also paragraph [0088] where Sakurada discloses that map information for the estimation target area is held in the center server 20);
acquiring a plurality of pieces of position information and travel information of a vehicle in association with each other (In paragraph [0075], Sakurada discloses that the environmental state of an area is estimated based on “the environmental state values corresponding to all the vehicles 10 present in the corresponding area” where the examiner understands that the travel information captured by the vehicles 10 must be associated with the position information of the vehicle so that the information can be used to estimate the environmental state of the area the vehicle is in, as disclosed; see also paragraphs [0082], [0103], and [0120] where Sakurada discloses examples in which information on the location [position information] of the vehicle 10 is transmitted alongside the information indicating the environmental state [travel information]);
storing the plurality of pieces of acquired position information and travel information (In paragraphs [0071]-[0072], Sakurada discloses that the vehicle related information (including a location state as disclosed in paragraph [0036]) is received and stored by the vehicle related information storage unit 202; in paragraphs [0083], [0104], and [0121], Sakurada discloses that the environmental state related information is also stored in the vehicle related information storage unit 202);
calculating a plurality of index values related to a driving severity number for each of the section areas (In paragraph [0076], Sakurada discloses that “the environmental state estimation unit 205 estimates, for each of the areas, the environmental state of a corresponding area” by performing statistical processing (such as processing to calculate an average [index value]) relating to environmental state values calculated by the calculation unit 203; the examiner understands an environmental state value to at least indicate a “driving severity” under its broadest reasonable interpretation, where the environmental state impacts the ability of a vehicle to drive, and the wear of its components), based on the plurality of pieces of stored position information and travel information (In paragraphs [0035], [0073], and [0075], Sakurada discloses that the estimation of the environmental state of an area is based on the environmental state related information corresponding to the vehicles present in the corresponding area, where the environmental state related information and location state information is stored in the vehicle related information storage unit 202 as described above);
averaging the plurality of index values for each of the section areas (In paragraph [0076], Sakurada discloses that “the environmental state estimation unit 205 estimates, for each of the areas, the environmental state of a corresponding area” by performing statistical processing (such as processing to calculate an average (index value)) relating to environmental state values calculated by the calculation unit 203); and
identifiably displaying an averaged index value as the driving severity number on a map displayed on a screen (In paragraph [0077], Sakurada discloses that the output information generation unit 206 generates information indicative of the environmental state estimated by the environmental state estimation unit 205 (index value calculated in the calculating as described above); in fig. 4 and paragraphs [0093], [0113], and [0129], Sakurada discloses that the output information generation unit 206 generates a map 400 displayed on a display device 26 so a user can visibly recognize the environmental state of each area; the examiner understands an environmental state value to at least indicate a “driving severity” under its broadest reasonable interpretation, where the environmental state impacts the ability of a vehicle to drive, and the wear of its components).
Sakurada does not explicitly disclose wherein weighting is performed on each of the plurality of index values according to a driving condition in averaging the plurality of index values for each of the section areas.
However, Johnston teaches calculating index values related to a driving severity number based on position information and travel information (In paragraph [0032], Johnston teaches that vehicle data in conjunction with available contextual information may be used to determine information regarding driving behavior and/or information regarding the driving location of the driver, for example, an average distance driven, an average speed, a geographical location of the driver, a climate condition, a road condition, or the like; in paragraphs [0051-0052], Johnston teaches determining a tire wear rate based on this information, where the examiner understands a tire wear rate to at least be an example “driving severity” under its broadest reasonable interpretation, where tire wear rate indicates the impact of driving on the integrity of the tire);
wherein weighting is performed on each of the plurality of index values according to a driving condition in averaging the plurality of index values for each of the section areas (In paragraphs [0052], Johnston teaches that a wear model may assign a different weight to each attribute [driving condition] based on the degree of influence the attribute has on the tire wear, where the attributes may include, for example, an average daily distance driven, a vehicle weight, a tire pressure, or a vehicle classification).
Johnston is considered to be analogous to the claimed invention in that they both pertain to calculating and performing weighting based on position information, travel information, and driving conditions to determine an index value indicating a driving severity. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Johnston with the method as disclosed by Sakurada, where the tire wear rate of Johnston is influenced by environmental attributes, and where the examiner understands a tire wear rate to at least be an example “driving severity” under its broadest reasonable interpretation, where tire wear rate indicates the impact of driving on the integrity of the tire. Implementing the teachings of Johnston would be advantageous in that, for example, tire wear can be more accurately predicted using data specific to the vehicle, vehicle components, and enable a driver to keep the vehicle operating safely, efficiently, and with better fuel economy, as suggested by Johnston in paragraph [0015].

Regarding claim 2, Johnston further teaches wherein the driving condition for performing the weighting includes a driving distance (In paragraphs [0052], Johnston teaches that a wear model may assign a different weight to each attribute [driving condition] based on the degree of influence the attribute has on the tire wear, where the attributes may include, for example, an average daily distance driven).

Regarding claim 3, Johnston further teaches wherein the driving condition for performing the weighting includes vehicle information (In paragraphs [0052], Johnston teaches that a wear model may assign a different weight to each attribute [driving condition] based on the degree of influence the attribute has on the tire wear, where the attributes may include, for example, a vehicle weight or a vehicle classification).

Regarding claim 4, Johnston further teaches wherein the driving condition for performing the weighting includes tire information (In paragraphs [0052], Johnston teaches that a wear model may assign a different weight to each attribute [driving condition] based on the degree of influence the attribute has on the tire wear, where the attributes may include, for example, a tire pressure).

Regarding claim 8, Sakurada discloses a vehicle driving condition evaluation system (In fig. 1 and paragraphs [0033-0035], Sakurada discloses an environmental state estimation system 1; the examiner understands the estimation of an environmental state of a vehicle to be one example of evaluating a vehicle driving condition under its broadest reasonable interpretation) comprising:
a receiving unit configured to detect position information of a vehicle (In fig. 2A and paragraph [0047]. Sakurada discloses a GNSS module 12 (of vehicle 10 of environmental state estimation system 1) that obtains positioning information indicating the location of the vehicle 10);
a measuring unit configured to measure travel information of the vehicle (In fig. 2A and paragraphs [0040] and [0049]-[0052], Sakurada discloses that the vehicle 10 includes various sensors to detect environmental information of the vehicle as it travels);
a storage unit (In fig. 2B and paragraphs [0062]-[0064], Sakurada discloses an auxiliary storage 22 (of center server 20 of environmental state estimation system 1); see also fig. 3 and paragraph [0070], where Sakurada discloses a vehicle related information storage unit 202 that can be implemented via auxiliary storage 22) configured to store map information (In paragraph [0088], Sakurada discloses that map information for the estimation target area is held in the center server 20), a plurality of section areas obtained by dividing a map to be displayed on a screen based on the map information (In paragraph [0035], Sakurada discloses that the areas may be a plurality of areas formed by dividing an estimation target area; in paragraphs [0093], [0113], and [0129], Sakurada discloses that the plurality of areas are displayed on a map screen), and the position information and the travel information in association with each other (In paragraph [0075], Sakurada discloses that the environmental state of an area is estimated based on “the environmental state values corresponding to all the vehicles 10 present in the corresponding area” where the examiner understands that the traveling information captured by the vehicles 10 must be associated with the position of the vehicle so that the information can be used to estimate the environmental state of the area the vehicle is in, as disclosed; in paragraphs [0071]-[0072], Sakurada discloses that the vehicle related information (including a location state as disclosed in paragraph [0036]) is received and stored by the vehicle related information storage unit 202; in paragraphs [0083], [0104], and [0121], Sakurada discloses that the environmental state related information is also stored in the vehicle related information storage unit 202);
a display unit configured to display a map based on the map information stored in the storage unit (In paragraphs [0093], [0113], and [0129], Sakurada discloses that display device 26 (of the center server 20 of environmental state estimation system 1) displays a plurality of areas on the map screen; see also paragraph [0088] where Sakurada discloses that map information for the estimation target area is held in the center server 20); and
a processing unit (In fig. 2B and paragraph [0066], Sakurada discloses a CPU 24 that implements the various functions of the center server 20) configured to, calculate a plurality of index values based on a plurality of pieces of the position information and the travel information stored in the storage unit, average the plurality of calculated index values for each of the section areas (In paragraph [0076], Sakurada discloses that “the environmental state estimation unit 205 estimates, for each of the areas, the environmental state of a corresponding area” by performing statistical processing (such as processing to calculate an average (index value)) relating to environmental state values calculated by the calculation unit 203; in paragraphs [0035], [0073], and [0075], Sakurada discloses that the estimation of the environmental state of an area is based on the environmental state related information corresponding to the vehicles present in the corresponding area, where the environmental state related information and location state information is stored in the vehicle related information storage unit 202 as described above), and cause an averaged index value to be identifiably displayed as a driving severity number on the map displayed on the display unit (In paragraph [0077], Sakurada discloses that the output information generation unit 206 generates information indicative of the environmental state estimated by the environmental state estimation unit 205 (index value calculated in the calculating as described above); in fig. 4 and paragraphs [0093], [0113], and [0129], Sakurada discloses that the output information generation unit 206 generates a map 400 displayed on a display device 26 so a user can visibly recognize the environmental state of each area; the examiner understands an environmental state value to at least indicate a “driving severity” under its broadest reasonable interpretation, where the environmental state impacts the ability of a vehicle to drive, and the wear of its components)
Sakurada does not explicitly disclose wherein the processing unit performs weighting on the plurality of index values according to a driving condition in averaging the index values for each of the section areas.
However, Johnston teaches a processing unit configured to, calculate index values based on position information and travel information as a driving severity number (In paragraph [0032], Johnston teaches that vehicle data in conjunction with available contextual information may be used to determine information regarding driving behavior and/or information regarding the driving location of the driver, for example, an average distance driven, an average speed, a geographical location of the driver, a climate condition, a road condition, or the like; in paragraphs [0051-0052], Johnston teaches determining a tire wear rate based on this information, where the examiner understands a tire wear rate to at least be an example “driving severity” under its broadest reasonable interpretation, where tire wear rate indicates the impact of driving on the integrity of the tire);
wherein the processing unit performs weighting on the plurality of index values according to a driving condition in averaging the index values for each of the section areas (In paragraphs [0052], Johnston teaches that a wear model may assign a different weight to each attribute [driving condition] based on the degree of influence the attribute has on the tire wear, where the attributes may include, for example, an average daily distance driven, a vehicle weight, a tire pressure, or a vehicle classification).
Johnston is considered to be analogous to the claimed invention in that they both pertain to calculating and performing weighting based on position information, travel information, and driving conditions to determine an index value indicating a driving severity. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Johnston with the system as disclosed by Sakurada, where the tire wear rate of Johnston is influenced by environmental attributes, and where the examiner understands a tire wear rate to at least be an example “driving severity” under its broadest reasonable interpretation, where tire wear rate indicates the impact of driving on the integrity of the tire. Implementing the teachings of Johnston would be advantageous in that, for example, tire wear can be more accurately predicted using data specific to the vehicle, vehicle components, and enable a driver to keep the vehicle operating safely, efficiently, and with better fuel economy, as suggested by Johnston in paragraph [0015].

Regarding claim 9, Johnston further teaches wherein the driving condition for performing the weighting includes vehicle information (In paragraphs [0052], Johnston teaches that a wear model may assign a different weight to each attribute [driving condition] based on the degree of influence the attribute has on the tire wear, where the attributes may include, for example, a vehicle weight or a vehicle classification).

Regarding claim 10, Johnston further teaches wherein the driving condition for performing the weighting includes tire information (In paragraphs [0052], Johnston teaches that a wear model may assign a different weight to each attribute [driving condition] based on the degree of influence the attribute has on the tire wear, where the attributes may include, for example, a tire pressure).

Claims 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada (US 2020/0149919 A1) and Johnston (US 2020/0334922 A1), in view of Girod (US 2014/0278206 A1).

Regarding claim 5, the combination of Sakurada and Johnston does not explicitly disclose wherein the position information and the travel information are acquired from a mobile device installed in the vehicle.
However, Girod teaches wherein the position information and the travel information are acquired from a mobile device installed in the vehicle (In paragraphs [0021-0022], Girod teaches the use of a personal mobile device 110, such as a smartphone, that travels in a vehicle 120 to determine velocity and acceleration [travel information] of a vehicle utilizing inertial sensors, and to determine a position utilizing cellular position estimation using a cellular radio, a WiFi receiver for WiFi position estimation and/or a Global Positioning System (GPS) receiver).
Girod is considered to be analogous to the claimed invention in that they both pertain to acquiring position and travel information of a vehicle via a mobile device. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Girod with the method as disclosed by the combination of Sakurada and Johnston, where “personal mobile devices, for example, smartphones, personal digital assistants, and the like may have integrated accelerometers and positioning system receivers” as suggested by Girod in paragraph [0004]. This is advantageous in that it eliminates the need for these sensors to be disposed in the vehicle, allowing for the use of any vehicle which would not otherwise be able to obtain the relevant traveling and position information.

Regarding claim 6, Girod further teaches wherein the mobile device is a smartphone (In paragraphs [0021], Girod teaches that the personal mobile device 110 may be a smartphone), and
the position information is acquired from both a satellite positioning system and a base station of the smartphone (In paragraph [0022], Girod teaches that the mobile device 110 has a position measurement capability, for instance, using cellular position estimation using a cellular radio and/or a WiFi receiver for WiFi position estimation (position information acquired from a cell tower or WiFi transmitter [base station]), and/or using a positioning sensor 230 which receives position information such as via a Global Positioning System (GPS) receiver [satellite positioning system]).

Regarding claim 11, the combination of Sakurada and Johnston does not explicitly disclose wherein the position information and the travel information are acquired from a mobile device installed in the vehicle.
However, Girod teaches wherein the position information and the travel information are acquired from a mobile device installed in the vehicle (In paragraphs [0021-0022], Girod teaches the use of a personal mobile device 110, such as a smartphone, that travels in a vehicle 120 to determine velocity and acceleration [travel information] of a vehicle utilizing inertial sensors, and to determine a position utilizing cellular position estimation using a cellular radio, a WiFi receiver for WiFi position estimation and/or a Global Positioning System (GPS) receiver).
Girod is considered to be analogous to the claimed invention in that they both pertain to acquiring position and travel information of a vehicle via a mobile device. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Girod with the method as disclosed by the combination of Sakurada and Johnston, where “personal mobile devices, for example, smartphones, personal digital assistants, and the like may have integrated accelerometers and positioning system receivers” as suggested by Girod in paragraph [0004]. This is advantageous in that it eliminates the need for these sensors to be disposed in the vehicle, allowing for the use of any vehicle which would not otherwise be able to obtain the relevant traveling and position information.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurada (US 2020/0149919 A1), Johnston (US 2020/0334922 A1), and Girod (US 2014/0278206 A1), in view of Kyne (US 10,984,479 B1).
Johnston further teaches wherein the plurality of index values are corrected with environmental information of a place where the vehicle is located (In paragraph [0051], Johnston teaches that the tire wear rate is determined based on a local temperature, a climate condition and/or another environmental attribute that can potentially affect the tire wear rate).
The combination of Sakurada, Johnston, and Girod does not explicitly disclose wherein the environmental information is acquired by the smartphone over Internet.
However, Kyne teaches wherein the environmental information is acquired by the smartphone over Internet (From column 7 line 64 to column 8 line 29, Kyne teaches that data related to operation of the vehicle 10 may be received from one or more other devices 23 (e.g., a driver’s smartphone), where the device 23 may be a smartphone configured to provides the sensor information 32 (e.g., vehicular movement data from integral gyroscopes within the device 23) and/or the other information 33 (e.g., weather data [environmental information]) from a link to the Internet).
Kyne is considered to be analogous to the claimed invention in that they both pertain at least to receiving traveling information and environmental information for a vehicle. It would be obvious to implement receiving environmental information by the smartphone over the internet as taught by Kyne with the method as disclosed by the combination of Sakurada, Johnston, and Girod, where Girod already teaches that the mobile device has a communication system 140 such as a WiFi receiver in paragraph [0022]. Receiving environmental information over the internet may be advantageous in that, for example, the environmental information may be more accurately or frequently updated by dedicated systems separate from the vehicle, and may be accessed for use by a plurality of users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paturle (US 10,989,561 B2) teaches a method for mapping data relating to road conditions.
Kakehi (US 2020/0380862 A1) teaches a system for predicting a road surface friction coefficient including an external information acquisition part, a tire information acquisition part, and a friction coefficient prediction part.
McCormick (US 2020/0207357 A1) teaches displaying, via a display device, suggested routes and the coefficients of friction along the routes by color.
Brandmaier (US 10,460,534 B1) teaches that a mobile device may be equipped with movement sensors, such as an accelerometer, gyroscope, speedometer, and/or GPS receivers, and may determine vehicle location, speed, acceleration, direction and other basic driving data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665